Citation Nr: 0900430	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her friend, and the appellant's private physician


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran testified before a Veterans Law Judge at a Board 
hearing in September 2006.  A transcript of this hearing is 
associated with the claims file.  In March 2007, the Board 
remanded this case to the RO for further development.  

By a March 2008 letter, the Board informed the veteran that 
the Veterans Law Judge who conducted the September 2006 
hearing was no longer employed by the Board and in April 2008 
correspondence the veteran requested she be afforded the 
opportunity to testify at a new hearing presided by a new 
Veterans Law Judge.  The veteran testified before the 
undersigned Veterans Law Judge at a Videoconference Board 
hearing in September 2008.  A transcript of this hearing is 
also associated with the claims file.     

In August 2005 correspondence, the veteran raised the issue 
of entitlement to service connection for a respiratory 
disorder and during the September 2008 Board Videoconference 
hearing the veteran raised the issue of entitlement to 
service connection for gynecological problems associated with 
the in-service birth of her son.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in a May 1978 rating decision and properly notified 
the veteran, who did not initiate an appeal of that decision.

2.  The May 1978 rating decision is the last final decision 
prior to the veteran's request to reopen her claim for an 
acquired psychiatric disorder in December 2001.

3.  Evidence received since the May 1978 rating decision 
regarding the veteran's claim for service connection for an 
acquired psychiatric disorder is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of May 1978 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence having been received; the claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder to include PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that an acquired psychiatric disorder to 
include PTSD is related to her service in the United States 
Navy from August 1974 to August 1977.  Specifically, she 
contends that she was sexually harassed on several occasions 
during military service and on one occasion was a victim of 
racial discrimination.  She also contends that she gave birth 
to her son during service in October 1975 and that the trauma 
associated with the birth has resulted in her current 
psychiatric problems.  


New and Material Evidence

The veteran submitted her original claim for service 
connection for a psychiatric disorder in February 1978.  The 
RO denied this initial claim in a May 1978 rating decision, 
finding that there was no current diagnosis of a psychiatric 
disorder.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal.  Therefore, the RO's 
decision of May 1978 is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

The evidence of record at the time of the May 1978 rating 
decision included the veteran's service treatment records 
which were negative for a psychiatric disorder and a February 
1978 VA psychiatric examination report in which the examiner 
noted that no diagnosis of a psychiatric disorder could be 
given.           

In December 2001, the veteran's sister submitted a statement 
requesting that the veteran be service-connected for PTSD and 
in March 2002 correspondence the veteran submitted a 
statement regarding her claimed stressors.  The veteran also 
submitted a statement from a friend dated in December 2002 
regarding the veteran's psychiatric problems.  In connection 
with this claim the RO obtained VA outpatient treatment 
reports dated through June 2005 which show a diagnosis of 
PTSD and private treatment records dated through February 
2003 showing treatment for anxiety and depression.  Pursuant 
to the March 2007 Board remand, the RO afforded the veteran a 
second VA psychiatric examination in April 2007.  The 
examiner diagnosed the veteran with depressive and anxiety 
disorders and initially indicated there was a possibility of 
a PTSD diagnosis.  However, in June 2007 the examiner noted 
that the veteran's current presentation did not meet the 
criteria for a full diagnosis of PTSD.        

Upon review of the record, the Board finds that evidence 
received since the May 1978 rating decision is new and 
material.  Specifically, the June 2005 VA treatment report 
showing a diagnosis of PTSD.  This report was not of record 
at the time of the May 1978 rating decision and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108. 

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD is reopened and the appeal is granted to this 
extent only.  


REMAND

The provisions of 38 C.F.R. § 3.304(f) provide, that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

To date, the veteran has not been requested to provide such 
information in order to support his claim.   

Also, a review of the file shows that the veteran was awarded 
Social Security disability benefits in approximately July 
2006.  However, neither the decision nor medical records 
underlying this award are on file.  These records should be 
obtained.


Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that evidence from 
sources other than her service records 
may corroborate her account of the 
alleged in-service personal assaults.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

2.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all medical 
records used in adjudicating the 
veteran's award for Social Security 
disability benefits in July 2006.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

3.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination to address the current nature 
and likely etiology of any current PTSD 
or other psychiatric disability.  The 
examiner must be provided with the 
veteran's claims file for review.

Based on the examination and review of 
the claims folder, the examiner should 
address the following:

(a) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each in-service sexual 
assault described by the veteran was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service sexual assault 
described by the veteran and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

(b). If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

4.  Review the record and ensure that the 
above actions have been completed.  When 
the Agency of Original Jurisdiction (AOJ) 
is satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the AOJ must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


